        Case 7:20-cv-05063-KMK Document 130 Filed 05/04/21 Page 1 of 4

                                                                    Sheppard, Mullin, Richter & Hampton LLP
                                                                    30 Rockefeller Plaza
                                                                    New York, New York 10112-0015
                                                                    212.653.8700 main
                                                                    212.653.8701 fax
                                                                    www.sheppardmullin.com



                                                                    Robert S. Friedman
                                                                    212.634.3058 direct
                                                                    rfriedman@sheppardmullin.com
May 4, 2021

The Honorable Kenneth M. Karas (U.S.D.J.)
Federal Building and United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, NY 10601

Re:    LMREC III Note Holder, Inc. v. Hudson EFT LLC, et al., Case No. 20-CV-5063(KMK)

Dear Judge Karas:

       We represent Plaintiff LMREC III Note Holder, Inc. (“Plaintiff”) in the referenced matter,
which is the holder of the first priority mortgage on the real property located at 80 Main Street,
Ossining, New York, 10562 (the “Property”). We write jointly with Defendants’ counsel to
address the upcoming fact discovery deadline of May 6, 2021.

        Pursuant to Your Honor’s Order dated March 29, 2021 (Dkt. No. 125), the end date for
fact discovery is scheduled for May 6, 2021 (the “Order”). This deadline was marked as “final”.
Since the entry of that Order, Plaintiff and Defendants Hudson EFT LLC (the “Borrower”), Hugo
Subotovsky, Guido Subotovsky, William Clarke, and Samuel Gaccione (the “Guarantors”, and
together with Borrower, the “Defendants”, and with Plaintiff, the “Parties”) have been engaged
in substantive settlement discussions and have exchanged drafts of settlement documents. In
order to avoid incurring unnecessary legal expenses, and to allow the Parties to focus all their
attention on negotiating a global resolution of the issues, the Parties suspended discovery since
the Order.

        Last Thursday, April 29, 2021, the Parties reached a preliminary agreement on the
conceptual terms of a global settlement, however that agreement is neither finalized,
documented, nor binding as of this writing. Although the Parties are continuing to work diligently
on finalizing the settlement, (i) there is no certainty that a final settlement agreement will be
reached, and (ii) even if a final settlement agreement is reached, it may not occur before the fact
discovery deadline of May 6, 2021.

        The Parties held a meet and confer on May 3, 2021 in an effort to clarify certain issues
and come to an agreement regarding the end of fact discovery. The Parties remain in
disagreement as to how to proceed in the event the settlement fails completely or the settlement
documents are not executed by the fact discovery deadline of May 6, 2021. Accordingly, the
Parties’ respective positions regarding fact discovery are set forth below:

Plaintiff’s Proposal

        The Amended Complaint (Dkt. No. 66) includes three causes of action. The first cause
of action in Plaintiff’s Amended Complaint is a claim for foreclosure. The second cause of
action is a breach of contract claim against Borrower based upon various monetary and non-
         Case 7:20-cv-05063-KMK Document 130 Filed 05/04/21 Page 2 of 4




The Honorable Kenneth M. Karas (U.S.D.J)
May 4, 2021
Page 2


monetary events of default which Plaintiff contends occurred due to Borrower’s breach of certain
loan documents and agreements. Plaintiff’s third cause of action seeks a judgment for
deficiency against the Guarantors upon the sale of the Property.

       Plaintiff believes that no further discovery is necessary on the first and second causes of
action for foreclosure and breach of contract as it relates to events of monetary default by
Defendants beyond May 6. Following the close of fact discovery, and consistent with Rule II-A
of Your Honor’s Individual Rules of Practice, Plaintiff seeks approval to move for summary
judgment on those claims in order to foreclose and sell of the Property at issue. For the
avoidance of doubt, Plaintiff is not seeking approval to move for summary judgment for non-
monetary defaults at this time.

        As the potential sale value of the Property at a foreclosure auction is presently not
known, and will not be known until an auction is publicly held, Plaintiff believes that the issue of
the deficiency, and discovery relating thereto as well as to any non-monetary events of default,
should be preserved until the conclusion of the auction, at which point such discovery would
resume and continue for a period of ninety (90) days thereafter. This proposal will benefit all of
the Parties to the action because it will avoid unnecessary and costly discovery on an issue that
may never arise if the Property sells for an amount greater than the amount owed to Plaintiff.
Accordingly, while Plaintiff does not seek an extension with respect to the first and second
causes of action as it relates to events of monetary default, it expressly reserves its right to
pursue discovery with respect to non-monetary events of default alleged in the Amended
Complaint, including voluntary liens and waste. We therefore respectfully request that discovery
is stayed on the issue of the deficiency judgment and any and all events of non-monetary
default that are alleged to have occurred to date, until the conclusion of the auction for sale, at
which point such discovery would commence and continue for a period of ninety (90) days
thereafter. Of course, in the event summary judgment is denied, discovery would commence
immediately on all three causes of action and continue for a period of ninety (90) days
thereafter.

Defendants Hudson EFT LLC’s, Guido Subotovsky’s and Hugo Subotovsky’s Proposal

          Defendants Hudson EFT LLC, Guido Subotovsky and Hugo Subotovsky 1 (the “Hudson
and Subotovsky Defendants”) believe that discovery is necessary on Count I, II and III, beyond
May 6. The Parties all acknowledge that discovery was delayed in joint pursuant of a settlement,
which is still in motion. The Hudson and Subotovsky Defendants believe that in order to oppose
Plaintiff’s anticipated motion for summary judgment, and for the Hudson and Subotovsky
Defendants to file their own motion for summary judgment on certain portions of Count I, Count
II and/or Count III, it would be prudent and efficient to extend all discovery deadlines for an
additional thirty (30) day period. The Parties have, and are anticipated to continue to expend
their efforts in finalizing a settlement of this action, rather than being distracted by having to
complete discovery forthwith. There are valid issues regarding whether there is any personal
liability under Guaranty of Recourse Obligations executed by the individual defendants in favor

1
 Defendant Hudson EFT LLC is the borrower, and Defendants Guido Subotovsky and Hugo
Subotovsky are recourse guarantors.
         Case 7:20-cv-05063-KMK Document 130 Filed 05/04/21 Page 3 of 4




The Honorable Kenneth M. Karas (U.S.D.J)
May 4, 2021
Page 3


of Plaintiff, and this is an issue that requires discovery. There are issues of fact for discovery
concerning the individual defendants’ defenses to the Count III, but which are directly related to
any defaults of the Borrower (Hudson EFT LLC) under Count I and Count II. Therefore, it is
respectfully requested that rather than limit discovery to Count III, that the discovery remain
open for an additional thirty (30) day period beyond the present May 6, 2021 discovery ending
date.

Defendants William Clarke’s and Samuel Gaccione’s Proposal

        Defendants Clarke and Gaccione do not believe this is the time for motion practice. It is
undisputed, and in fact previously, explicitly noted by Plaintiff that: (a) the Parties have been
engaged in substantive settlement discussions and drafted and exchanged detailed settlement
documents; (b) the Parties have focused all of their attention on negotiating a global resolution
of the issues; and (c) these negotiations necessarily required the Parties to suspend discovery
in order to focus all effort on resolving issues on a settlement and to avoid unnecessary legal
expenses. As such, Defendants Clarke and Gaccione respectfully request a final global
extension of the discovery cutoff dates for an additional ninety (90) days in light of the advanced
stage of settlement discussions and the preparation of settlement documents. We are confident
that such an extension will provide a sufficient cushion to consummate the settlement or
complete discovery in the extremely unlikely event that the settlement falls through during the
coming days. A deal is that close.

       Alternatively, if the Court sees fit to grant the relief sought by Plaintiff, Defendants Clarke
and Gaccione respectfully request that the stay of discovery be lifted upon the Court’s issuance
of an order denying Plaintiff’s proposed motion for partial summary judgment or the conclusion
of an auction of the Property, whichever occurs earlier. In the unlikely event that the Parties’
contemplated settlement fall through, Defendants Clarke and Gaccione would apply to this
Court to lift the stay sooner.

        Should the Court require a conference to discuss these proposals in more detail, the
Parties can be available at a date and time most convenient for the Court.

        We thank the Court for its consideration of this request.

Respectfully,                                              The Court will extend the fact discovery deadline
                                                           with respect to all Counts for an additional 60
s/ Robert S. Friedman                                      days--until July 6, 2021--in order to provide the
                                                           Parties with ample time to finalize a settlement
Robert S. Friedman                                         agreement. If the Parties anticipate needing
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                           additional time, they should write to the Court
                                                           well in advance of the deadline, and the Court will
                                                           schedule a status conference.

                                                           So Ordered.




                                                            May 7, 2021
         Case 7:20-cv-05063-KMK Document 130 Filed 05/04/21 Page 4 of 4




The Honorable Kenneth M. Karas (U.S.D.J)
May 4, 2021
Page 4


Respectfully,

s/ Gary Rosen

Gary Rosen
for Rosen Law LLC
Attorneys for Defendants Hudson EFT LLC, Guido Subotovsky and Hugo Subotovsky


Respectfully,

s/ Erik A. Ortmann

Erik A. Ortmann
Adam M. Marshall
for Kaufman Dolowich & Voluck, LLP
Attorneys for Defendants William Clarke and Samuel Gaccione

cc:     All counsel (via ECF only)
